—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered September 13, 1999, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to criminal possession of a weapon in the third degree and was sentenced to time already served and five years’ probation. Thereafter, defendant failed to stay in contact with his probation officer, left the State without permission and was charged with additional misdemeanors. A violation petition was filed against him. After a hearing, defendant admitted to violating the terms of his probation and was sentenced to an indeterminate term of imprisonment of 2 to 4 years. Although defendant challenges this sentence as being unduly harsh and excessive, our review of the record reveals no abuse of discretion on the part of County Court, nor do we find the existence of extraordinary circumstances warranting *818our intervention (see, People v Corpin, 269 AD2d 622, lv denied 95 NY2d 795).
Cardona, P. J., Mercure, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.